Name and address:
        Case 2:19-cr-00642-VAP Document 132-1 Filed 06/08/20 Page 1 of 1 Page ID #:3419
JEFFREY A. BROWN (New York Bar No. 3038833)
Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York City, NY 10036



                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                CASE NUMBER
UNITED STATES OF AMERICA,
                                                                                               CR NO. 2:19-CR-00642-VAP
                                                                Plaintiff(s)
                                       v.
                                                                                    (PROPOSED) ORDER ON APPLICATION
IMAAD SHAH ZUBERI,
                                                                                   OF NON-RESIDENT ATTORNEY TO APPEAR
                                                            Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Brown, Jeffrey A.                                  of Dechert LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                          Three Bryant Park
(212) 698-3511                          (212) 698-3599                             1095 Avenue of the Americas
Telephone Number                         Fax Number                                New York City, NY 10036
jeffrey.brown@dechert.com
                              E-Mail Address                                       Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
Imaad Shah Zuberi



Name(s) of Party(ies) Represented                                               Plaintiff(s)   Defendant(s)       Other:
and designating as Local Counsel
Thomas P. O'Brien                                                              of Browne George Ross LLP
Designee’s Name (Last Name, First Name & Middle Initial)                           801 S. Figueroa Street, Suite 2000
     166369             213-725-9800         213-725-9808                          Los Angeles, CA 90017
Designee’s Cal. Bar No.         Telephone Number           Fax Number
tobrien@bgrfirm.com
                                E-Mail Address                                     Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
